Of the numerous reasons of appeal assigned in the record, we shall consider only those discussed in the defendant's brief.
The first of these relates to the interpretation placed by the trial court upon § 1368 of the General Statutes, which reads as follows: "Every person who, being a trustee, or officer, of any institution receiving aid from the state, shall furnish supplies, or be interested in any contract for furnishing supplies to such institution, *Page 32 
unless he be the lowest bidder for such supplies, or for such contract, after open competition, shall be fined fifty dollars."
It was undisputed at the trial that the plaintiff had for many years been a member of the school district committee of the Central School district of Wallingford, and that, in connection with his retail coal business, he had for many years sold coal to said school district without asking for competitive bids from other coal dealers.
The defendant claimed and requested the court to charge the jury that such acts were in violation of the provisions of § 1368, and constituted proof of the truth of certain of the charges contained in said writings.
The court did not so charge, but instructed the jury that said school district was not an "institution" within the meaning of that word in § 1368, and that such sales of coal by the plaintiff to the school district, without competitive bids, were not violations of the provisions of said statute.
The instruction so given was correct. It was one of the statutory duties of the district committee to furnish fuel for the schoolrooms in the district. General Statutes, § 2233. The statute does not direct how such fuel shall be purchased or provided. If, with the approval of the committee, the plaintiff himself, as a coal dealer, furnished it at as low a price as it could be obtained elsewhere, he committed no illegal act by so doing, unless § 1368 imposes a punishment upon him for such acts. If it does, he rendered himself criminally liable to a fine of $50 for every such act.
By the language of said section the persons who become liable to such punishment must be (1) trustees or officers, (2) trustees or officers of institutions, (3) trustees or officers of institutions receiving aid from the State. *Page 33 
The plaintiff, as a member of the school district committee, was clearly an officer of the school district. By statute the committee are made agents of the school district. General Statutes, § 2174. As such they were public agents and officers, performing governmental duties. Ogden v. Raymond, 22 Conn. 379.
But is the school district, of which the plaintiff was an officer, an "institution" within the meaning of that word in § 1368? This section is a penal statute, and should therefore be strictly construed. It should not be held that the plaintiff has rendered himself liable to the criminal punishment which it imposes, unless it clearly appears that the word "institution" was intended to embrace such an establishment as a school district.
Our statutes have made school districts bodies corporate for certain prescribed purposes, and have empowered them to lay taxes and borrow money for the accomplishment of those objects. General Statutes, § 2177. School districts are quasi corporations of a public nature, with limited powers, strictly defined by statute. Hotchkiss v. Plunkett, 60 Conn. 230, 234,22 A. 535. They are not permanent corporations. Generally they may be formed, altered or dissolved by the towns within the limits of which they exist. General Statutes, § 2175. They are not separate corporations from the town or State, with the ordinary powers of corporations, nor independent corporations themselves for all the purposes of common school education. Their regulations, in the conduct of schools, are generally subject to those of the towns within the limits of which they are situated. General Statutes, § 2177. Bartlett v. Kinsley, 15 Conn. 327, 334. They are generally parts of towns, and always territorial corporations, forming political subdivisions of the State itself, for the purpose of maintaining and administering *Page 34 
the system of public education, and are therefore mere agencies or instruments of the State for the effectual performance of the governmental duty of the education of children, which is assumed by the State.Gilman v. Bassett, 33 Conn. 298, 304; State ex rel. Walsh
v. Hine, 59 Conn. 50, 60, 21 A. 1024; People ex rel.C.  St. L. R. Co. v. Trustees of Schools, 78 Ill. 136.
The statutes to which our attention has been called as showing that the school district in question receives aid from the State, are §§ 2157, 2257 and 2242. The provisions of § 2157 do not apply to the school district of which the plaintiff was an officer, but only to those school districts described in § 2154 and which elect a board of education instead of a district committee. The funds referred to in § 2257 are paid by the comptroller's order to the treasurers of towns, and not by the State to the school districts. There appears to be no evidence that the school district ever availed itself of the aid which it might have received under § 2242.
While the words of § 1368 may be sufficiently comprehensive to include, among other corporations or associations, established institutions of education or learning, we think they do not aptly describe, and were not intended to embrace, such municipal districts, or corporations composed of the inhabitants of certain territory (State ex rel. Bulkeley v. Williams, Treasurer,68 Conn. 131, 156, 35 A. 24, 421), as the school district of which the plaintiff was an officer.
Upon the question of privileged communications the defendant, among other requests, asked the trial court, in substance, to charge the jury that if the defendant, as a priest, prompted by a sense of duty to his parishioners, made such publications in the manner stated, in good faith, and honestly believing them to be true, the verdict should be for the defendant; that every communication is privileged which is made in good *Page 35 
faith to obtain redress for an injury, or to prevent or punish some public abuse; and that the defendant had a right to criticise the doings of the plaintiff as a public officer, so long as his criticisms were fair and just.
The trial court charged the jury that if they found the defamatory words true, even if they were published from malicious and vindictive motives, they should return a verdict for the defendant, and further charged as follows: "The official acts and conduct of any person holding public office are proper subjects of comment and criticism, and any such comments and criticism were proper on the part of the defendant, and it might properly be hostile criticism, provided such criticism was kept within the limits of an honest intention to discharge a public duty, and was not made the means of promulgating slanderous and malicious allegations. But his position or office of parish priest gave him no right as to such criticism, under the claim that it was a part of a sermon to his congregation, which was greater than that possessed by him as a citizen, or which was superior to the right of such criticism possessed by any other person interested in and affected by such official acts. The circumstances under which it is admitted the words were spoken, and the subject-matter of the words recited in paragraph 5 of the complaint, disclose no conditions of absolute or of qualified special privilege. . . ."
The publication of defamatory words may be under an absolute, or under a qualified or conditional, privilege. Under the former there is no liability, although the defamatory words are falsely and maliciously published. The class of absolutely privileged communications is narrow, and practically limited to legislative and judicial proceedings, and acts of State. One publishing defamatory words under a qualified or conditional privilege is only liable upon proof of express *Page 36 
malice. Blakeslee  Sons v. Carroll, 64 Conn. 223,232-235, 29 A. 473; Dennehy v. O'Connell, Roche v.O'Connell, 66 Conn. 175, 181, 33 A. 920. The only privilege which the defendant could have invoked in this case was the conditional or qualified privilege.
The court properly charged the jury that the position of the defendant as a pastor did not justify these publications, if the charges were false, and that the circumstances under which it was admitted the words were spoken, and the subject-matter of the publications themselves, disclosed no conditions of absolute or of qualified special privilege. Odgers on Libel  Slander (5th Ed.) 285; Townshend on Slander  Libel (4th Ed.) § 241b; Newell on Slander  Libel (2d Ed.) 527;Fitzgerald v. Robinson, 112 Mass. 371; Burt v. AdvertiserNewspaper Co., 154 Mass. 238, 242, 244,28 N.E. 1.
The words published were actionable per se, in charging the plaintiff with an offense for which he was liable to criminal punishment, in imputing to him official misconduct as a public officer and dishonesty in the conduct of the business in which he was engaged. These charges were found to be false. The legal character of the occasion upon which these charges were made was a question for the court, but the character of the use which the defendant made of that occasion was a question for the jury. Atwater v. Morning News Co.,67 Conn. 504, 513, 34 A. 865.
That the defendant believed the false charges to be true did not justify him in publishing them in an improper and unjustifiable manner, or with improper and unjustifiable motives. Proof that they were published in such manner and with such motives was sufficient proof of malice to meet the provisions of § 767 of the General Statutes, which require that in actions of libel and under stated circumstances. the plaintiff must *Page 37 
prove malice in fact. This statute does not require that evidence must be offered of malignity, spite, or ill-will, nor that those facts should be found. Osborne v. Troup,60 Conn. 485, 493, 23 A. 157; Moore v. Stevenson,27 Conn. 14; Hotchkiss v. Porter, 30 Conn. 414, 422;Wynne v. Parsons, 57 Conn. 73, 17 A. 362.
The time, place, manner, and other circumstances of the preparation and publication of defamatory charges, as well as the language of the publication itself, are admissible evidence to show that the false charge was made with malice. Newell on Slander  Libel (2d Ed.) 532; Hotchkiss v. Porter, 30 Conn. 414, 422;Osborne v. Troup, 60 Conn. 485, 493, 23 A. 157.
The time, place, manner, and language of the publication in this case were undisputed. The position and relation of the parties, the very remarkable circumstances of time, place and manner of publication, the intemperate and violent language contained, and the abusive epithets applied in, the writings themselves, could, upon the evidence before us, justify no other conclusion than that manifestly reached by the jury, that the publication was malicious, and was made with improper and unjustifiable motives, and rendered the defendant liable in damages.
Did the trial court err in denying the defendant's motion to set aside the verdict of $4,000 upon the ground that such damages were excessive?
No special damages were alleged or proved. The plaintiff was therefore entitled to recover only general damages, for such words as were actionable per se, and the court so instructed the jury. The court also properly instructed the jury that any so called punitive damages awarded must be limited to a reasonable sum for the expenses of this litigation, less the taxable costs recoverable. The damages recoverable should therefore have been limited to a sum sufficient to compensate *Page 38 
the plaintiff for those injuries which the law presumed as the natural and proximate results of the publication; Wynne v. Parsons, 57 Conn. 73, 17 A. 362; such as his damaged reputation; his injured feelings; the humiliation, insult and disgrace to which he was subjected by the defendant's false charges, and the time, manner, and language in which they were made, and for his said expenses of litigation less the recoverable costs. Noxon v. Remington, 78 Conn. 296, 61 A. 963; Newell on Slander  Libel (2d Ed.) 424, 864.
While the amount of such damages rests to a great extent in the discretion of the jury, courts have always exercised the right of revising the amount of damages allowed, either by granting a new trial absolutely or conditionally, when satisfied either that the sum awarded was perversely excessive, or was the result of some gross error on a matter of principle, or that the jury misconceived the case, or were influenced by undue motives. Newell on Slander  Libel (2d Ed.) 848;Woodruff v. Richardson, 20 Conn. 238, 243; Noxon v.Remington, 78 Conn. 296, 61 A. 963.
From the amount of the verdict we think the jury must have failed to understand that the damages to be awarded were practically to be compensatory, or at least not punitive beyond the allowance for expenses of litigation. The actions and language of the defendant were unlawful and unjustifiable, and were undoubtedly most exasperating to the plaintiff, yet he appears to have voluntarily attended the church to hear them repeated, and it does not appear that he has seriously suffered in his reputation. Under our laws, it is not the purpose of this action to punish the defendant for his offense, but to compensate the plaintiff for his injuries. The common-law doctrine of punitive damages, which allowed juries to award damages beyond mere compensation and practically at their own discretion, is *Page 39 
no longer the law of this State. Hanna v. Sweeney,78 Conn. 492, 62 A. 785.
We think the verdict was too large under our rule of damages.
In Haight v. Hoyt, 50 Conn. 583, which was an action of slander, the defendant charged the plaintiff with having burned his barns. This court granted a new trial upon the ground that a verdict of $4,000 was too large, and showed that the jury did not comprehend the true rule that should govern in the assessment of damages.
We do not recall any case of slander or libel in this State where a verdict as large as the one in this case has been allowed to stand. We are not aided upon this question by decisions of other tribunals in which the common-law rule of punitive damages is applied in such actions.
There were no errors in the rulings upon questions of evidence discussed in the defendant's brief which would entitle him to a new trial, or which call for discussion.
   The trial court erred in not granting, either absolutely or conditionally, the defendant's motion for a new trial upon the ground that the damages were excessive, and a new trial is ordered unless the plaintiff shall within ten days file with the clerk of the trial court a